DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 12/02/2021 are acknowledged and entered.

Claims 25-44 were pending.  In the amendment as filed, applicants have added claim 45.  No claims have been amended and/or cancelled.  Therefore, claims 25-45 are currently pending.

Election/Restrictions
Applicant’s election of a species for a type of composition in the reply filed on 12/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected one distinct type of composition is as follows: “applicants elect fenfluramine as a specifically claimed in a newly added claim 45”.  The elected species is interpreted to be a composition comprising ‘fenfluramine’ as a single type of compound/active agent.  This interpretation is fully supported by instant claims 34 and 44; and the present specification definition of the term ‘adjunctive’ (see paras. [0116] and [0174] on pgs. 23 and 40, respectively). 



Claims 28-33 and 38-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2021.

Accordingly, claims 25-27, 34-37, 44, and 45 are under consideration in this Office Action.

Priority
This present application is a 371 of PCT/US2018/032406 that was filed on 05/11/2018.  Therefore, this application has an effective filing date of 05/11/2018 for prior art searches.

Information Disclosure Statement
The information disclosure statements (IDSs) that were filed on 10/14/2021 and 01/13/2022 have been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly added claim 45 recites a “method of reducing likelihood of seizure-induced Sudden Unexpected Death in Epilepsy (SUDEP) in a human patient, comprising: administering to the patient a therapeutically effective dose of fenfluramine; and allowing the 5 fenfluramine to stimulate 5-HT4 receptors in the patient, thereby reducing the likelihood of SUDEP in the patient; wherein the therapeutically effective dose of fenfluramine consisting of 0.2 mg/kg/day to 0.08 mg/kg/day up to a 30 mg maximum daily dose”.  The limitation of ‘5 fenfluramine’ is vague and indefinite.  Here, the term ‘fenfluramine’ is a definite expression, and as a result, the addition of the term ‘5’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Further, the present specification is silent regarding the limitation of ‘5 fenfluramine’ (see e.g. para. [0018] thru [0019] on pg. 7).  Thus, claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-27, 34-37, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ceulemens et al. (US Patent 9,549,909 B2).
For claims 25-27 and 34, Ceulemens et al. claims a method of ameliorating seizures in a patient diagnosed with Dravet syndrome, comprising: orally administering an effective dose of fenfluramine or a pharmaceutically acceptable salt thereof (refers to instant claimed ‘administering to the patient a therapeutically effective dose of a 5-HT4 agonist’ of claim 25; and instant claims 26 and 27); orally administering an effective dose of stiripentol or a pharmaceutically acceptable salt thereof to said patient; orally administering an effective dose of valproate or a pharmaceutically acceptable salt thereof to said patient; and orally administering an effective dose of clobazam or a pharmaceutically acceptable salt thereof to said patient, whereby seizures are ameliorated in the patient (Claim 1).  Fenfluramine or pharmaceutically acceptable salt thereof is administered in a dose of 0.5 mg/kg/day to 0.01 mg/kg/day to the seizure-induced Sudden Unexpected Death in Epilepsy (SUDEP) in a human patient’ of claim 25) and patients are at risk of numerous associated conditions including orthopedic developmental issues, impaired growth and chronic infections (col. 2, lines 43-50); (ii) fenfluramine can be employed as a monotherapy in the treatment of Dravet Syndrome (refers to instant claim 34) (col. 5, lines 14-16); and (iii) the daily dose of less than about 0.5 mg/kg/day, about 0.45 mg/kg/day, about 0.4 mg/kg/day, about 0.3 mg/kg/day, about 0.25 mg/kg/day or about 0.2 mg/kg/day to about 0.1 mg/kg/day, about 0.05 mg/kg/day, or about 0.01 mg/kg/day can be employed (col. 4, lines 50-62).
While Ceulemens et al. do not explicitly disclose the limitation of ‘allowing the 5-HT4 agonist to stimulate 5-HT4 receptors in the patient, thereby reducing the likelihood of SUDEP in the patient’ as recited by claim 25, this limitation is the functional limitation of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Ceulemens et al.  As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
For claims 35-37 and 44, Ceulemens et al. claims a method of ameliorating seizures in a patient diagnosed with Dravet syndrome, comprising: orally administering an effective dose of fenfluramine or a pharmaceutically acceptable salt thereof (refers to instant claimed ‘administering to the patient a therapeutically effective dose of a 5-HT4 agonist’ of claim 35; and instant claims 36 and 37); orally administering an effective dose of stiripentol or a pharmaceutically acceptable salt thereof to said patient; orally administering an effective dose of valproate or a pharmaceutically acceptable salt thereof to said patient; and orally administering an effective dose of clobazam or a pharmaceutically acceptable salt thereof to said patient, whereby seizures are ameliorated in the patient (Claim 1).  Fenfluramine or pharmaceutically acceptable salt thereof is administered in a dose of 0.5 mg/kg/day to 0.01 mg/kg/day to the post-ictal depression (PID) period in a human patient’ of claim 35), impaired growth and chronic infections  (col. 2, lines 43-50); (ii) fenfluramine can be employed as a monotherapy in the treatment of Dravet Syndrome (refers to instant claim 44) (col. 5, lines 14-16); and (iii) the daily dose of less than about 0.5 mg/kg/day, about 0.45 mg/kg/day, about 0.4 mg/kg/day, about 0.3 mg/kg/day, about 0.25 mg/kg/day or about 0.2 mg/kg/day to about 0.1 mg/kg/day, about 0.05 mg/kg/day, or about 0.01 mg/kg/day can be employed (col. 4, lines 50-62).  Further, the term postictal state as define in the neurological art to be a comprehensive expression that describes changes in behavior, motor function, and neuropsychological performance that occur after a seizure and last until the return of such variables to a presumed baseline, which may take seconds to hours to days (see e.g. Rémi et al. (Epilepsy & Behavior, 2010, 19(2), pp. 114-117)), and as a result, the limitation of ‘post-ictal depression (PID) period’ is an inherent symptoms of epileptic seizure.
While Ceulemens et al. do not explicitly disclose the limitation of ‘allowing the 5-HT4 agonist to stimulate 5-HT4 receptors in the patient, thereby inhibiting PID period in the patient’ as recited by claim 35, this limitation is the functional limitation of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Ceulemens et al.  As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Therefore, the methods and compound of Ceulemens et al. do anticipate the instant claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Ceulemens et al. (US Patent 9,549,909 B2).
For claim 45, Ceulemens et al. claims a method of ameliorating seizures in a patient diagnosed with Dravet syndrome, comprising: orally administering an effective dose of fenfluramine or a pharmaceutically acceptable salt thereof (refers to instant claimed ‘administering to the patient a therapeutically effective dose of fenfluramine’ of claim 45); orally administering an effective dose of stiripentol or a pharmaceutically acceptable salt thereof to said patient; orally administering an effective dose of valproate or a pharmaceutically acceptable salt thereof to said patient; and orally administering an effective dose of clobazam or a pharmaceutically acceptable salt thereof to said patient, whereby seizures are ameliorated in the patient (Claim 1).  Fenfluramine or pharmaceutically acceptable salt thereof is administered in a dose of 0.5 mg/kg/day to 0.01 mg/kg/day to the patient (Claim 2).  Ceulemens et al. also disclose the followings: (i) epileptic seizures are far more likely to result in death in children of Dravet Syndrome (refers to instant claimed ‘seizure-induced Sudden Unexpected Death in Epilepsy (SUDEP) in a human patient’ of claim 45) and patients are at risk of numerous associated conditions including orthopedic developmental issues, impaired growth and chronic infections (col. 2, lines 43-50); (ii) fenfluramine can be employed as a monotherapy in the treatment of Dravet Syndrome (col. 5, lines 14-16); and (iii) the daily dose of less than about 0.5 mg/kg/day, 
While Ceulemens et al. do not explicitly disclose the limitation of ‘allowing the 5 fenfluramine to stimulate 5-HT4 receptors in the patient, thereby reducing the likelihood of SUDEP in the patient’ as recited by claim 45, this limitation is the functional limitation of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Ceulemens et al.  As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
While Ceulemens et al. do not explicitly disclose ‘wherein the therapeutically effective dose of fenfluramine consisting of 0.2 mg/kg/day to 0.08 mg/kg/day up to a 30 mg maximum daily dose’ as recited by claim 45, Ceulemens et al. do claim administering fenfluramine in a dose of 0.5 mg/kg/day to 0.01 mg/kg/day to the patient (Claim 2).  The claimed range either lie inside or overlap the range taught by Ceulemens et al.  As recognized by MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
Therefore, the teachings of Ceulemens et al. do render the invention of the instant claims prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
January 26, 2022